Mr. Justice Gest delivered the opinion of the court. This is a proceeding by distress for rent instituted by appellant against appellee in the Circuit Court of Logan county. Appellant rented to appellee a farm in Logan county for one year, beginning March 1, 1903. The lease is in writing and the rent therein specified to be rendered is, for certain parts of the premises, five dollars per acre, and for the remainder, one-half of the grain raised thereon. There are numerous covenants contained in the lease to be performed by appellee, but only one of them is involved in this consideration, and is: “ The party of the second part covenants to farm said premises in a husband like manner, and to raise the greatest amount of grain thereon the nature of the soil and season will permit.” The warrant avers that this covenant was broken, that appellee did not farm the premises in a husbandlike manner, setting out his failure to plow and harrow the corn and keep out the weeds and that thereby the crop produced was only three thousand bushels, whereas by good husbandry it would have been eight thousand bushels, whereby appellant lost twenty-five hundred bushels of corn of the value of forty cents per bushel, to wit: $1,000. Mo question arises here concerning the cash and grain rent above mentioned. The sole question presented for our consideration is whether the right of distress exists for damages arising from the breach of the covenant above quoted. This question was before this court at the ¡November term, 1904, in the case of Lord v. Johnson, 120 App. 55, and determined adversely to the contention of appellant. Distress lies for rent and rent only. It does not lie upon any covenant in a lease except the covenant for payment of rent. That was the doctrine at common law and the statute has not changed it. The judgment is affirmed. Affirmed.